         Case 19-13146-KHK                   Doc 24         Filed 12/17/19                     Entered 12/17/19 10:25:57                       Desc Main
                                               Clement Wiredu
                                                       Document      Page 1 of                       2
 LOAN DISCLOSURE, NOTE AND
 SECURITY AGREEMENT                            7416 EASTMORELAND RD, APT.30                                                         722 Redemption Funding, Inc.
                                               ANNANDALE, Virginia 22003                                                            3700B Park 42 Dr., Suite 150A
                                                                                                                                           Cincinnati, Ohio 45241
 Account No:
 Loan Amount: $9,434.00                                           Name / Address of Borrower(s)

 Loan Date:                                                  “You” and “Your” refer to each Borrower                       “We”, “us” and “our” refer to the Lender
                                                                   above, jointly and severally.
                                                                                                                             above, its successors and assigns.

Federal Truth-In-Lending Disclosure:

 ANNUAL PERCENTAGE RATE                 FINANCE CHARGE - The dollar                  AMOUNT FINANCED - The                         TOTAL OF PAYMENTS - The
 (APR) - The cost of your credit as     amount the credit will cost you.             amount of the credit provided to              amount you will have paid after you
 a yearly rate.                                                                      you or on your behalf.                        have made all payments as
                                                                                                                                   scheduled.
              26.091%                               $4,148.52                                          $9,174.00                              $13,322.52

                          Number of Payments:            Amount of Payments:                           When Payments are Due:
 Your Payment
 Schedule will be:                                                                                     On the ______ day of each month beginning
                                      36                             $370.07                           ____/_____/_____

  Security:           You are giving a security interest in your automobile or mobile home specifically described below.
  Late Charge:        You will be charged five percent (5.0%) of the full amount of a scheduled payment or $15.00, which ever is greater, as a late
                      charge on any installment not paid in full within ten (10) days after its due date.
  Prepayment:         If you pay off this loan early, you will not have to pay an early payment penalty.
  Note Document: See your contract documents for any additional information about nonpayment, default, any required repayment in full before
                 the scheduled date, and prepayment refunds and penalties.

Collateral Description:
      Year                   Make                                    Model                                         Color                      Serial Number
     2013                   Toyota                                 Avalon                                        Gray                  4T1BK1EB5DU068985

PROMISE TO PAY: You, jointly and severally, promise to pay
to our order the amount equal to the PRINCIPAL AMOUNT OF                                      ITEMIZATION OF AMOUNT FINANCED
LOAN listed as Item (J) under ITEMIZATION OF AMOUNT
FINANCED plus interest on such unpaid balance at the                             Amounts disbursed on your behalf:
CONTRACT RATE OF INTEREST specified under                                          Attorney Fee Escrow Account:           $750.00                                  (A)
ITEMIZATION OF AMOUNT FINANCED. The actual Finance
Charge will be computed on unpaid principal balances                              Capital One                             $8,274.00                                (B)
outstanding from time to time, for the time outstanding (in                                                                                                        (C)
accordance with section 1321.57(C)(1)(a) of Ohio Revised Code),
together with such other charges as permitted under O.R.C.                       Appraisal Fee to:
1321.57 and agreed to in this Loan Disclosure, Note, and Security                  Collateral Valuation Services                                   $0.00           (D)
Agreement.
    The payment amount of each installment specified above was                   Single Interest Insurance Premium to:
calculated utilizing the Contract Rate of Interest and Principal                   Valley National Insurance                                       $135.00         (E)
Amount of Loan using a regular amortization schedule for the
term of this loan. The Contract Rate of Interest and the Annual                  Service Contract to:
Percentage Rate may not be equal as a result of the classification                                                                                 N/A            (F)
as finance charges under Regulation Z of the federal Truth-in-                   Lien recording costs, etc.                                        $15.00         (G)
Lending Act of certain charges that would not be so classified
under O.R.C. 1321.51 to 1321.60. Similarly, the Amount Financed                  Loan origination charge*                                          $250.00        (H)
may not be equal to the Principal Amount of Loan as a result of                  Credit investigation charge*                                      $10.00         (I)
such classifications.
COLLATERAL: To secure repayment of this loan, you grant                          PRINICIPAL AMOUNT OF LOAN
to us a security interest in: 1) the motor vehicle/personal                          (Sum of A through I)                                          $9,434.00       (J)
property listed above, complete with attachments, accessories
and equipment including all additions and accessions thereto,                    Prepaid finance charges                                           $260.00         (K)
replacements and substitutions thereof, whether in whole or in                   AMOUNT FINANCED (J minus K)                                       $9,174.00       (L)
part and whenever acquired, and 2) all proceeds, from insurance                  *Payable to 722 Redemption Funding, Inc.
or otherwise, arising from any disposition thereof (said security
interest hereinafter called "Collateral"). Collateral is intended to                  CONTRACT RATE OF INTEREST                                    23.99%
secure payment of the indebtedness described above, together
with delinquency charges as provided and, in the event of default,
amounts actually expended for costs and disbursements incurred                 PREPAYMENT: You may prepay this loan in whole or in part at any time. If you
in legal proceedings to collect the loan or to realize on any                  prepay in part, you must still make each later payment in the original amount as
security, to the extent permitted by applicable law.                           it becomes due until this note is paid in full.
FINANCE CHARGE: The Finance Charge consists of interest,                       LENDER’S SINGLE INTEREST INSURANCE, if written in connection with this
origination and credit investigation charges. The Finance Charge               loan, may be obtained from any person of your choice that is acceptable to us.
disclosed above is computed on outstanding unpaid principal                    If you desire that this insurance be obtained through us, the cost is set forth in
balances on the basis that installments shall have been paid                   the ITEMIZATION OF AMOUNT FINANCED.
according to contract. Delinquency will increase the Finance                   DEFAULT CHARGES AND RETURNED CHECK FEES: We may collect a
Charge as the contract rate is computed on actual unpaid                       default charge (also known as a “Late Charge”). The amount of the Late
balances of amount financed for the actual time outstanding.                   Charge shall be in accordance with the block indicated above for each full
APPLICABLE LAW: The laws of the State of Ohio will govern this                 month that any installment is outstanding after the due date of such installment
note and any agreement securing this note. The federal Truth-In-               scheduled by the contract. We may collect a Late Charge for one full month for
Lending disclosures on the front page hereof are disclosures only              any installment that is past due more than ten (10) days. We may also charge
and are not intended to be terms of this agreement unless                      and receive check collection charges not greater than twenty dollars ($20.00)
expressly referred thereto herein. The fact that any part of this              plus any amount passed on from other financial institutions for each check,
note cannot be enforced will not affect the rest of this note. Any             negotiable order of withdrawal, share draft, or other negotiable instrument
change to this note or any agreement securing this note must be                returned or dishonored for any reason. Late Charges and returned check fees
in writing and signed by you and us.                                           may be collected at the time they accrue or any time thereafter.
                                                                                                                    (Continued on back)
                                                       POWER OF ATTORNEY
To facilitate your grant of a security interest in the Collateral, you irrevocably constitute and appoint us to be your attorney-in-
fact to perfect our lien with regard to the Collateral and to do such other acts as necessary or convenient thereto.

By signing below you agree, jointly and severally, to the terms and conditions set forth on the face and reverse of this
document and acknowledge receipt of a fully completed copy.

NOTICE TO BORROWER(S): DO NOT SIGN THIS LOAN DISCLOSURE, NOTE, AND SECURITY AGREEMENT BEFORE YOU
READ IT (FRONT AND BACK) OR IF IT CONTAINS ANY BLANK SPACES. YOU ARE ENTITLED TO AN EXACT COPY OF THE
DOCUMENT YOU SIGN. THIS LOAN IS MADE UNDER THE AUTHORITY OF O.R.C. 1321.51 TO 1321.60.



________________________________________________________                                    ________________________________________________________
SIGNATURE OF BORROWER                                                                       SIGNATURE OF CO-BORROWER
         Case 19-13146-KHK                     Doc 24  Filed 12/17/19 Entered 12/17/19 10:25:57                                       Desc Main
                                                 ADDITIONAL TERMS Page
                                                       Document         2 of 2
                                                                    AND CONDITIONS
                                                                   (Continued from front page)

USURY: The interest rate and other charges on this loan will never                        We will not be liable for the dishonor of any check when the
exceed the highest rate or charge allowed by applicable law for this                 dishonor occurs because we set off this debt against any of your
loan.                                                                                accounts. You agree to hold us harmless from any such claims arising
POST-MATURITY INTEREST: Interest will accrue on the principal                        as a result of our exercise of our right of set-off.
balance remaining unpaid after final maturity at the Contract Rate of                OTHER SECURITY: Any present or future agreement securing any
Interest specified on the front page hereof. For purposes of this                    other debt you owe us also will secure the payment of this loan.
section, final maturity occurs:                                                      Property securing another debt will not secure this loan if such property
 (a)     If the note is payable on demand, on the date we make demand                is your principal dwelling and we fail to provide any required notice of
         for payment;                                                                right of rescission.
 (b)     If the note is payable on demand with alternative payment                   OBLIGATIONS INDEPENDENT: You understand that your obligation
         date(s), on the date we make demand for payment or on the                   to pay this loan is independent of the obligation of any other person
         final alternative payment date, whichever is earlier;                       who has also agreed to pay it. We may, without notice, release you or
 (c)     On the date of the last scheduled payment of principal; or                  any of you, give up any right we may have against any of you, extend
 (d)     On the date we accelerate the due date of this loan (demand                 new credit to any of you, or renew or change this note one or more
         immediate payment).                                                         times and for any term, and you will still be obligated to pay this loan.
REAL ESTATE OR RESIDENCE SECURITY: If this loan is secured                           We may, without notice, fail to perfect our security interest in, impair, or
by real estate or a residence which is personal property, the existence              release any security and you will still be obligated to pay this loan.
of a default and our remedies for such a default will be determined by               WAIVER: You waive (to the extent permitted by law) demand,
applicable law, by the terms of any separate instrument creating the                 presentment, protest, notice of dishonor and notice of protest.
security interest and, to the extent not prohibited by law and not                   PRIVACY: You agree that from time to time we may receive credit
contrary to the terms of any such separate instrument creating the                   information about you from others, including other lenders and credit
security interest, by this agreement.                                                reporting agencies. You agree that we may furnish on a regular basis
DEFAULT: Subject to any limitations in the “REAL ESTATE OR                           credit and experience Information regarding your loan to others
RESIDENCE SECURITY” paragraph above, you will be in default on                       seeking such information. To the extent permitted by law, you agree
this loan and any agreement securing this loan if any one or more of                 that we will not be liable for any claim arising from the use of
the following occurs:                                                                information provided to us by others or for providing such Information
 (a)     You fail to make a payment in full when due;                                to others.
 (b)     You die, are declared incompetent, or become insolvent;                     FINANCIAL STATEMENTS: You will give us any financial statements
 (c)     You fail to keep any promise you have made in connection with               or information that we feel is necessary. All financial statements and
         this loan;                                                                  information you give us will be correct and complete.
 (d)     You make any written statement or provide any financial                     PURCHASE MONEY LOAN: If this is a Purchase Money Loan, we
         information that is untrue or inaccurate at the time it is provided;        may include the name of the seller on the check or draft for this loan.
 (e)     The Collateral securing the loan is damaged, destroyed, seized              Purchase Money Loan means any loan the proceeds of which, in
         or stolen;                                                                  whole or in part, are used to acquire any property securing the loan
 (f)     You fail to provided any additional security we may require; or             and all extensions, renewals, consolidations and refinancings of such
 (g)     Anything else happens that causes us to believe we will have a              loan.
         difficult time collecting the amount you owe us.                            SECURED OBLIGATIONS:                 This agreement secures this loan
     If any of you are in default on this note or any security agreement,            (including all extensions, renewals, refinancings and modifications) and
we may exercise our remedies against any or all of you.                              any other debt you have with us now or later. Collateral described in
REMEDIES: Subject to any limitation in the “REAL ESTATE OR                           this agreement will not secure other such debts if we fail to give any
RESIDENCE SECURITY” paragraph above, if you are in default on                        required notice of the right of rescission with respect to the Collateral.
this loan or any agreement securing this loan, we may:                               Also, this agreement will not secure other debts if this security interest
 (a)     Cause unpaid principal, earned interest and all other agreed                is in household goods and the other debt is a consumer loan. This
         charges you owe us under the loan to be immediately due;                    agreement will last until it is discharged in writing.
 (b)     Use the right of set-off as explained below;                                OWNERSHIP AND DUTIES TOWARD PROPERTY: Unless a co-
 (c)     Demand more security or new parties obligated to pay this loan              owner(s) of the Collateral signed a third party agreement, you
         (or both) in return for not using any other remedy;                         represent that you own all the Collateral. You will defend the Collateral
 (d)     Make a claim for any and all insurance benefits or refunds that             against any other claim. You agree to do whatever we require to
         may be available on your default;                                           perfect our interest and keep our priority. You will not do anything to
 (e)     Pay taxes or other charges, or purchase any required                        harm our position.
         insurance, if you fail to do these things (but we are not required               You will keep the Collateral in your possession (except if pledged
         to do so). We may add the amount we pay to this loan and                    and delivered to us). You will keep it at your address unless we agree
         accrue interest on that amount at the interest rate disclosed on            otherwise in writing.
         page 1 until paid in full:                                                       You will not try to sell or transfer the Collateral, or permit the
 (f)     Require you to gather the Collateral and any related records                Collateral to become attached to any real estate, without our written
         and make it available to us in a reasonable fashion;                        consent. You will pay all taxes and charges on the Collateral as they
 (g)     Take immediate possession of the Collateral, but in doing so we             become due. You will inform us of any loss or damage to the
         may not breach the peace or unlawfully enter onto your                      Collateral. We have the right of reasonable access in order to inspect
         premises. We may sell, lease or dispose of the Collateral as                the Collateral. If the Collateral is a motor vehicle, you represent that it
         provided by law. (If the Collateral includes a manufactured                 is not a vehicle seized pursuant to any federal, state or local forfeiture
         home, we will begin the repossession by giving you an                       law.
         opportunity to cure your default, as required by law.) We may               INSURANCE: You agree to buy insurance on the Collateral against
         apply what we receive from the sale of the Collateral to our                the risks and for the amounts we require from a provider reasonably
         expenses and then to the debt. If what we receive from the                  acceptable to us. You will name us as loss payee on any such policy.
         sale of the Collateral is less than what you owe us, we may take            You will keep the insurance until all debts secured by this agreement
         you to court to recover the difference; and                                 are paid. We may require added security on this loan if we agree that
 (h)     Use any remedy we have under applicable state or federal law.               insurance proceeds may be used to repair or replace the Collateral.
     You agree that when we must give notice to you of our intended                  You agree that if the insurance proceeds do not cover the amounts you
sale or disposition of the Collateral, the notice is reasonable if it is sent        still owe us, you will pay the difference.
to you at your last known address by first class mail 10 days before the             FILING: A copy of this agreement may be used as a financing
intended sale or disposition. You agree to inform us in writing of any               statement when allowed by law.
change in your address.                                                              ASSUMPTIONS: This security agreement and any loan it secures
     By choosing any one or more of these remedies we do not give up                 cannot be assumed by someone buying the Collateral from you. This
our right to use another remedy later. By deciding not to use any                    will be true unless we agree in writing to the contrary. Without such an
remedy should you be in default, we do not give up our right to                      agreement, if you try to transfer any interest in the Collateral, you will
consider the event a default if it happens again.                                    be in default on all obligations that are secured by this security
     If any of you are in default on this note or any security agreement,            agreement.
we may exercise our remedies against any or all of you.
COSTS OF COLLECTION: You agree to pay us all costs and
disbursements to which we may become entitled by law in connection                       The following notice applies only if the proceeds of this loan have
with any suit to collect this loan or any lawful activity to realize on any          been applied in whole or substantial part to the purchase of goods
security after default. This provision also shall apply if you file a                and/or services from a person who, in the ordinary course of business
petition or any other claim for relief under any bankruptcy rule or law of           sells goods and/or services to consumers, and Borrower has been
the United States, or if another files such petition or other claim for              referred to the Lender by the Seller, or Lender is affiliated with the
relief against you.                                                                  Seller by common control, contract, or business arrangement.
SET-OFF: You agree that we may set off any amount due and                                NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT
payable under this note against any right you have to receive money                  CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
from us. “Right to receive money from us” means:                                     WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF
 (a)     Any deposit account balance you have with us;                               GOODS OR SERVICES OBTAINED WITH THE PROCEEDS
 (b)     Any money owed to you on an item presented to us or in our                  HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL
         possession for collection or exchange; and                                  NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.
 (c)     Any repurchase agreement or other non-deposit obligation.
     “Any amount due and payable under this note” means the total
amount of which we are entitled to demand payment under the terms
of this note at the time we set off. This total includes any balance the
due date for which we properly accelerate under this note.
     If your right to receive money from us is also owned by someone
who has not agreed to pay this note, our right of set-off applies to your
interest in the obligation and to any other amounts you could withdraw
on your sole request or endorsement. Our right of set-off does not
apply to an account or other obligation where your rights arise only in a
representative capacity. It also does not apply to any Individual
Retirement Account or other tax-deferred retirement account.
                                                                                                                                                   (Page 2 of 2)
